Prospectus supplement July 3, 2012 Putnam Research Fund Prospectus dated November 30, 2011 The sub-section Your fund’s management in the section Fund summary is deleted in its entirety and replaced with the following disclosure: Your fund’s management Investment advisor Putnam Investment Management, LLC Portfolio managers Aaron Cooper, Director of Global Equity Research, portfolio manager of the fund since 2011 Kelsey Chen, Analyst, portfolio manager of the fund since 2010 Steven Curbow, Analyst, portfolio manager of the fund since 2010 Neil Desai, Analyst, portfolio manager of the fund since 2012 Ferat Ongoren, Analyst, portfolio manager of the fund since 2010 Walter Scully, Analyst, portfolio manager of the fund since 2010 The sub-section Portfolio managers in the section Who oversees and manages the fund? is deleted in its entirety and replaced with the following disclosure: • Portfolio managers. The officers of Putnam Management identified below are primarily responsible for the day-to-day management of the fund’s portfolio. Portfolio managers Joined fund Employer Positions over past five years Aaron Cooper 2011 Putnam Management Director of Global Equity Research 2011 – Present Fidelity Investments Managing Director of Research; and Analyst 2000 – 2011 Kelsey Chen 2010 Putnam Management Analyst 2000 – Present Previously, Sector Team Leader Steven Curbow 2010 Putnam Management Analyst 2008 – Present Previously, Sector Team Leader Independence Investments LLC Director of Fundamental Research, Portfolio 1999 – 2008 Manager, Analyst Neil Desai 2012 Putnam Management Analyst June 15, 2012 – Present Crosslink Capital Partner October, 2009 – June, 2010 Tudor Investment Corp. Investment Analyst 2004 – 2009 Ferat Ongoren 2010 Putnam Management Analyst 2009 – Present Citigroup, Inc. Director of Industrials Sector 1997 – 2009 Walter Scully 2010 Putnam Management Analyst 1996 – Present The SAI provides information about these individuals’ compensation, other accounts managed by these individuals and these individuals’ ownership of securities in the fund. 275473 7/12
